DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's preliminary amendment filed on 30 December 2020 has been entered. Claims 1, 3, 5-10, and 12-14 have been amended. No claims have been cancelled. No claims have been added. Claims 1-15 are still pending in this application, with claim 1 being independent.

Claim Objections
Claims 1, 3, 9, 14, and 15 are objected to because of the following informalities:
In claim 1, line 5, “…two facing supports…,” should read: --...two 
In claim 1, lines 6-7, “…said length direction and rotation axis define in a plane P…,” should read: --…said length direction and rotation axis are defined in a plane P…--.
In claim 1, lines 9-10, “…the respective holes and seat being positioned aligned on the rotation axis…,” should read: --…the respective holes and seat being positioned on and aligned with the rotation axis…--.
In claim 1, line 12, “…whereby in a seated position of the stay the connect…,” should read: --…whereby in a seated position of the stay,
In claim 3, line 2, “…whereby in a seated position of the stay each respective connect…,” should read: --…whereby in a seated position of the stay, each respective connect…--.
In claim 9, lines 2-3, “…in axial direction over a length L…in axial direction by a distance L…,” should read: --…in an axial direction over a length L…in the axial direction by a distance L…--.
In claim 14, line 1, “…Luminaire/Lighting device comprising a stand…,” should read: --…A Luminaire or Lighting device, comprising: a stand…--.
In claim 15, line 1, “…Luminaire/Lighting device…,” should read: --…The Luminaire or Lighting device…--.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 13-14, the limitation recites: “…with α in a range of 25o to 75o, preferably 30o to 60o…,” which renders the claim indefinite. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation in the same claim may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “with α in a range of 25o to 75o”, and the claim also recites “preferably 30o to 60o” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purposes of examination, the Examiner will interpret the limitation as follows: --…with α in a range of o to 60o…--, as the claim explicitly recites that the more narrow of the two recited angle ranges is the preferred range of angles. Clarification from the Applicant is requested and appropriate correction is required. 

Claims 2-15 are rejected as being dependent upon rejected claim 1.

In claim 7, lines 2-3, the limitation recites: “…the seat has a width W in the range of 1*Rd < W <= 2*Rd, preferably 1.1*Rd <= W <= 1.5*Rd…,” which renders the claim indefinite. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation in the same claim may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “the seat has a width W in the range of 1*Rd < W <= 2*Rd”, and the claim also recites “preferably 1.1*Rd <= W <= 1.5*Rd” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purposes of examination, the Examiner will interpret the limitation as follows: --…the seat has a width W in the range of 

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-6 and 8-15 would be allowable as being dependent upon allowable claim 1, if claim 1 were rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, or would stand allowable as being dependent upon allowable claim 1, if claims 1 and 7 were rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: please see attached form PTO-892 for pertinent prior art not relied upon for rejection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 









/COLIN J CATTANACH/Examiner, Art Unit 2875